     Case 3:15-cr-02822-CAB Document 343 Filed 06/19/20 PageID.2978 Page 1 of 5



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                           Case No.: 15cr2822-CAB
10                                      Plaintiff,
                                                         Order Denying Motion
11   v.                                                  To Reduce Sentence
                                                         [Doc. No. 323]
12   FERNANDO VALDES,
13                                    Defendant.
14
15         Before the Court is defendant Fernando Valdes’ motion to reduce his sentence and
16   order his immediate release to home confinement under 18 U.S.C. § 3582(c)(1)(A)(i) and
17   the Coronavirus Aid, Relief and Economic Security Action (CARES Act) directive issued
18   by the U.S. Attorney General. [Doc. No. 323.] Government opposed. [Doc. No. 328.] The
19   defendant filed a reply. [Doc. No. 331.] The Court finds the motion suitable for
20   determination on the papers. The motion is DENIED.
21         I.     Background
22         The defendant was indicted on November 6, 2015, with others for conspiracy to
23   commit Honest Services Mail Fraud and Health Care Fraud, in violation of 18 U.S.C. §
24   1349, among other charges. [Doc. No. 1.] He was arraigned on the indictment and posted
25   bond on November 12, 2015. [Doc. No. 16.] On July 13, 2017, he entered a guilty plea
26   admitting that for at least five years he participated in a scheme to commit honest services
27   mail fraud and healthcare fraud to obtain money from California Workers’ Compensation
28   insurers by submitting claims for treatments that were secured through a pattern of bribes

                                                     1
                                                                                     15cr2822-CAB
     Case 3:15-cr-02822-CAB Document 343 Filed 06/19/20 PageID.2979 Page 2 of 5



 1   and kickbacks to doctors. [Doc. No. 125.] The defendant remained on bond until his
 2   sentencing which was continued until his last co-defendant entered a guilty plea, as he
 3   agreed to testify if needed. On December 20, 2019, the Court sentenced the defendant to
 4   eight months in the custody of the Bureau of Prisons (BOP), followed by a three-year term
 5   of supervised release. [Doc. No. 291]. Defendant commenced his custodial sentence on
 6   February 3, 2020. [Doc. No. 302.] At this time, he has completed just over half his term
 7   of incarceration.
 8         The defendant is a 55-year old U.S. citizen and an ordained deacon of the Episcopal
 9   Church in the Diocese of Los Angeles. His involvement in the offense of conviction was
10   lengthy but he was not the organizer and was cooperative with law enforcement when the
11   scheme was detected. He was involved in a violation of certain the financial terms of his
12   pretrial release but reported the violation to Pretrial Services. He was otherwise compliant
13   while on bond and demonstrated remorse for his actions. His criminal history was limited
14   to one prior conviction for theft related to falsifying documents in the loan industry in 1986.
15   His plea in that case was subsequently set aside and the case dismissed. The defendant has
16   no history of addiction or mental health issues. He obtained employment during his pretrial
17   release as the Operations Manager for St. John’s Episcopal Cathedral in Los Angeles and
18   has the support of the church leader and community. [Doc. No. 242; Doc. No. 323-3, at
19   2.]
20         On April 8, 2020, the defendant submitted a request to the unit manager at his facility
21   for immediate release to home confinement to avoid exposure to the COVID-19 virus. He
22   did not identify any personal underlying health risk and described himself as “relatively
23   healthy.” [Doc. No. 323-1, at 13.] His attorneys subsequently supplemented his request on
24   April 9 and 28, 2019, with medical information that the defendant had been diagnosed as
25   pre-diabetic just prior to his self-surrender to custody. [Doc. No. 323-1, at 7-8.] The acting
26   warden denied the defendant’s request on May 13, 2020. [Doc. No. 323-1, at 10.] On May
27   19, 2020, the defendant further supplemented his request for release to home confinement
28   with information that, based on his Body Mass Index (BMI), he is borderline obese. [Doc.

                                                    2
                                                                                        15cr2822-CAB
     Case 3:15-cr-02822-CAB Document 343 Filed 06/19/20 PageID.2980 Page 3 of 5



 1   No. 323-1, at 6.] There is no record of any further response from the acting warden
 2   following the defendant’s supplemented request.
 3         On May 6, 2020, the defendant filed a motion under 18 U.S.C. § 3582(c)(1)(A) with
 4   the Court for a reduction in his sentence and release to home confinement. [Doc. No. 308.]
 5   The Court denied the motion without prejudice because the defendant’s motion had not
 6   met the exhaustion requirements of § 3582(c)(1)(A). [Doc. No. 322.] On June 1, 2020,
 7   the defendant moved again for a sentence reduction. [Doc. No. 323.]
 8         As the movant, the defendant bears the burden to establish that he is eligible for a
 9   sentence reduction. United States v. Varnado, 2020 WL 2512204, at *1 (S.D. Cal., May
10   15, 2020); United States v. Holden, 2020 WL 1673440, at *3 (D. Or., April 6, 2020.)
11         II.    Exhaustion Requirement
12         Under 18 U.S.C § 3582(c), a court may not modify a term of imprisonment once it
13   has been imposed except upon motion of the Director of the BOP, or upon motion of the
14   defendant. Before filing such a motion on his own, the defendant must first petition the
15   BOP to file such a motion on his behalf. A court may grant the defendant’s own motion
16   for a modification in sentence only if the motion was filed “after the defendant has fully
17   exhausted all administrative rights to appeal a failure of the BOP to bring a motion on the
18   defendant’s behalf” or after 30 days have passed “from the receipt of such a request by the
19   warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).
20         The defendant initially submitted his request for release to home confinement to the
21   BOP on April 8, 2020. He subsequently supplemented that submission with additional
22   information for the BOP to consider in evaluating his request, the last supplemental
23   submission made on May 19, 2020.       Proper exhaustion requires the inmate present the
24   same factual basis for the compassionate-release request to the warden as he presents to
25   the court. See United States v. Mogavero, 2020 WL 1853754, at *2 (D. Nev. 2020).
26         Thirty days had not expired at the time the defendant refiled his motion with the
27   Court, based on all the same factors he has collectively submitted to the BOP to consider.
28

                                                  3
                                                                                    15cr2822-CAB
     Case 3:15-cr-02822-CAB Document 343 Filed 06/19/20 PageID.2981 Page 4 of 5



 1   However, the thirty days have now expired since his final submission to the BOP, so the
 2   Court considers the motion on the merits.
 3         III.   Compassionate Release Considerations
 4         If the exhaustion requirement is met, a court may modify or reduce the defendant’s
 5   term of imprisonment after considering the factors set forth in 18 U.S.C. § 3553(a), if the
 6   court finds that “extraordinary and compelling reasons” justify the reduction and that “such
 7   a reduction is consistent with applicable policy statements issued by the Sentencing
 8   Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).
 9         The Court considered the § 3553(a) factors at the time of sentencing and those
10   considerations remain largely unchanged. The defendant was involved in a lengthy
11   conspiracy to fraudulently obtain money from workers’ compensation insurers. His
12   sentence included an order of forfeiture of $192,000. A non-violent offender with no
13   significant criminal history, the defendant was cooperative in the investigation of the
14   offense and was forthcoming regarding a violation of the conditions of his supervised
15   release. He is 55 years old, has no substance abuse or mental health issues and reported no
16   physical health issues at the time of his sentencing. During his pretrial release he obtained
17   employment as the operations manager of a church and has the support of the church
18   community. He demonstrated great remorse for his conduct and is considered a low risk
19   of reoffending.
20         The Court considered all the factors, including the seriousness of the offense, the
21   need for general deterrence and the defendant’s personal characteristics and other
22   mitigating factors in arriving at a below guideline (21-27 months) sentence of eight months.
23   [Doc. No. 294.] The defendant has served approximately half of that sentence.
24         A factor the Court did not, could not, consider at the time of sentencing was the
25   coronavirus pandemic and the consequences it would have on incarcerated populations.
26   Pursuant to the Coronavirus Aid, Relief and Economic Security Action (CARES Act), PLI
27   116-136, Section 12003(b)(2), the U.S. Attorney General issued a directive to the Director
28   of the BOP, upon considering the totality of the circumstances concerning each inmate, to

                                                   4
                                                                                      15cr2822-CAB
     Case 3:15-cr-02822-CAB Document 343 Filed 06/19/20 PageID.2982 Page 5 of 5



 1   designate qualified inmates for home confinement to mitigate the risks of COVID-19
 2   transmission in BOP institutions and for the safety of inmates most vulnerable to the virus
 3   and who pose the least threat to the community.
 4         The CARES Act directive authorized the release of prisoners to home confinement
 5   who meet the following criteria: 1) demonstrate a suitable confinement plan; 2) pose no
 6   risk to society; 3) possess a low PATTERN score; and 4) have underlying CDC-defined
 7   health risks that make him most vulnerable if exposed to the virus.
 8         The defendant has demonstrated a suitable confinement plan, is a non-violent
 9   offender and represents he has a low PATTERN score (a representation that is not disputed
10   by the government). He does not however meet the CDC criteria of those most vulnerable
11   to serious risk of complications if exposed to the virus, i.e., 65 or older, a chronic or serious
12   medical condition such as diabetes, or severe obesity (BMI of 40 or higher). The defendant
13   is 55 years old, is pre-diabetic and is borderline obese. Although he may be more
14   vulnerable than a younger and more fit prisoner, his age and conditions do not meet the
15   CDC criteria.
16         The BOP denied the defendant’s request made pursuant to the CARES Act directive
17   for release to home confinement and this Court finds that the defendant’s circumstances do
18   not meet the “extraordinary and compelling reasons” consistent with applicable policy
19   statements issued by the Sentencing Commission for a reduction in sentence. 18 U.S.C. §
20   3582(c)(1)(A)(i). The defendant has no serious medical condition, and his concerns about
21   potential exposure to the COVID-19 virus alone do not qualify as extraordinary and
22   compelling reasons to reduce his sentence.
23         Defendant’s Motion to Reduce his Sentence is DENIED.
24         IT IS SO ORDERED.
25   Dated: June 19, 2020
26
27
28

                                                     5
                                                                                          15cr2822-CAB
